Citation Nr: 0709920	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

The veteran and his wife testified at a hearing held at the 
RO on November 9, 2005, before a decision review officer.


FINDINGS OF FACT

1.  The veteran's tinnitus is not attributable to any injury 
or disease during active military service.

2.  Resolving reasonable doubt in his favor, the veteran was 
"engaged in combat" when he was stationed in Vietnam.  His 
claimed PTSD stressors were combat related.   His lay 
testimony about his stressor events in Vietnam is accepted as 
satisfactory evidence that his stressor events did occur.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  The veteran does have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in December 2003, 
prior to the RO's May 2004 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any treatment records pertinent to his claimed 
conditions.  In a March 2006 letter to the veteran, the RO 
additionally informed him of the criteria for establishing a 
rating and an effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claims for 
service connection, some of the required notice was not 
provided to the veteran until after the RO entered its May 
2004 decision on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran was not provided a VA 
psychological examination for PTSD in connection with his 
claim for service connection.  Under 38 C.F.R. § 3.159(c)(4) 
(2006), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

The primary issue in the veteran's claim for service 
connection for PTSD has been the need to determine whether or 
not the veteran was engaged in combat when he served in 
Vietnam in order to accept his reports of claimed stressors.  
Based on evidence that the veteran filed subsequent to the 
February 2006 SSOC, the Board has been persuaded to accept 
the veteran's stressor testimony, as further discussed below.  
Although the veteran was not provided with a VA compensation 
& pension examination for PTSD, the Board notes that the 
record contains sufficient VA diagnostic and treatment 
reports relating to the veteran's PTSD in order to render a 
decision on this issue. 

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(all of the veteran's treatment has been at VA medical 
facilities).  He was afforded a VA audiometric examination 
relating, in pertinent part, to his claim for service 
connection for tinnitus during January 2006.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.



II.  The Merits of the Veteran's Claims

A.  Tinnitus

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

The veteran's personnel records show that he served in 
Vietnam from April 1965 to April 1966 with the 117th Aviation 
Company, 52nd Aviation Battalion.  Although his service 
record shows that his MOS was that of a helicopter mechanic, 
it also shows that he received the Aircraft Crewman Badge.  
His service record was also corrected to show that he 
received the Air Medal with 6 Oak Leaf Clusters.  The veteran 
contends that tinnitus was caused by acoustic trauma in 
Vietnam from flying numerous helicopter missions, and from 
his work with military helicopters in service generally.
 
The veteran was provided a VA audiometric examination in 
January 2006.  The veteran reported that he served as both a 
helicopter mechanic and crewman.    He estimated that he 
acquired over 2000 hours flying time in helicopters.  
Although the veteran's bilateral hearing was diagnosed as 
clinically normal, the examiner did find that he had 
bilateral tinnitus.  However, the veteran's service medical 
records showed no complaints or treatment for tinnitus during 
service, and his separation physical examination showed his 
hearing to be normal with no complaint of tinnitus.  The 
veteran reported that he had had tinnitus symptoms for many 
years, but he could not recall when they started.  He could 
not recall if the tinnitus symptoms were present during the 
1970s, 1980s, or 1990s.  

The examiner noted that the veteran's military noise exposure 
included weapons training, helicopter engines, flight line 
noise, machine gun fire, and sounds associated with combat.  
Post service noise exposure included 8 years in the road 
construction industry working as supervisor and safety 
officer at an asphalt plant, a truck driver, and small 
tractor use, mower use, and chainsaw use at his home on 5 
acres. 

Because the veteran's hearing tested as normal, the examiner 
was unable to give an opinion as to whether hearing loss and 
tinnitus were due to common factors.  The examiner opined 
that the veteran's tinnitus was less likely than not to have 
been a consequence of acoustic trauma during service.  He 
based his opinion on the fact that the veteran's hearing 
tested as normal, that the etiology of the veteran's tinnitus 
could not be determined without resorting to speculation, 
that the veteran could not recall when tinnitus started, and 
that there was no medical documentation of tinnitus before 
2003.

Based on the VA audiologist's opinion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  The Board finds it persuasive that the veteran did 
not complain of tinnitus until many years after service.  
Accordingly, the veteran's claim must be denied.            

B.  PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99; see also 
Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

As noted above, the veteran served in Vietnam from April 1965 
to April 1966 with the 117th Aviation Company, 52nd Aviation 
Battalion.  His MOS was that of a helicopter mechanic, but he 
contends that he engaged in combat as a helicopter crew chief 
and door gunner on numerous missions.  He has testified to 
two stressor incidents that did occur under combat 
conditions.  VA treatment reports in the claims file 
establish that the veteran has been diagnosed with PTSD.  
Inasmuch as the veteran has been unable to provide more 
detailed information about his claimed stressors such as 
approximate dates and where they occurred, throughout the 
progress of this appeal, the primary issue has been whether 
it could be established that the veteran did engage in combat 
so that his reported stressors could be accepted for purposes 
of granting service connection for PTSD.

Based on new evidence the veteran has presented subsequent to 
the last SSOC in February 2006, allowing reasonable doubt, as 
further discussed below, the Board finds that the veteran was 
engaged in combat during his tour of duty in Vietnam.

At the hearing in November 2005 the veteran testified that 
one combat stressor incident involved the co-pilot having 
been shot in the neck, and the pilot requested the veteran to 
help him.  There was blood all over the interior of the 
helicopter.  The veteran did not know if they arrived back at 
the base in time to save the co-pilot, but in his mind the 
man was dead.  Another combat stressor incident to which the 
veteran testified involved the helicopter that he was in 
having been shot down which he said had scared him so bad he 
could hardly stand it.  He recalled the helicopter was set 
down without injury to anyone, that they had to leave the 
aircraft, and the door guns had to be taken off.  He took his 
door gun off the aircraft.  Even though it was probably only 
a few minutes before they were rescued, the veteran testified 
that it seemed like hours.  The veteran also testified 
regarding picking up wounded and the bodies of dead soldiers 
in the field and transporting them back to the base.  He 
recalled one particular incident, wherein the dead soldier's 
body was bloated and his head was turned such that the 
soldier's eyes were looking directly at the veteran.  The 
veteran testified that he was sick and vomited repeatedly.  
He testified that at times he still catches a glimpse of this 
soldier out of his side vision.
 
In March 2006, after the last SSOC in the claims file dated 
in February 2006, The veteran filed a DD Form 215 that added 
corrections to his original DD 214.  The new information 
showed that the veteran was awarded the Air Medal 6 times (6 
Oak Leaf Clusters), the Vietnam Service Medal with 2 Bronze 
Service Stars, the Presidential Unit Citation, the Valorous 
Unit Award, the Meritorious Unit Commendation, and the 
Vietnam Gallantry Cross with a Palm Unit Citation Badge.  The 
corrected service record also noted the veteran's dates of 
service in Vietnam from April 12, 1965 to April 11, 1966.

The Air Medal is authorized to be awarded to "any person 
who, while serving in any capacity with the Armed Forces of 
the United States, subsequently to September 8, 1939, 
distinguishes himself or herself by heroic or meritorious 
achievement while participating in an aerial flight."  See 
DOD Manual of Military Decorations and Awards, Page 105, 
AP1.1.2.24 (September 1996).

Attached to a June 2006 statement in support of his claim, 
the veteran filed 8 pages of internet history of his unit in 
Vietnam, the 117th Assault Helicopter Company, 52nd Aviation 
Battalion.  The veteran contended that this information 
supported his claim that he was involved in direct combat 
support for a sustained period of more than 9 months with 
virtually daily missions as a door gunner.  That history 
reveals that the unit was based at Qui Nhon during 1964 to 
1965 (the veteran's testimony indicated that he was initially 
based at Qui Nhon).  The unit's primary mission evolved from 
transporting Vietnamese soldiers from village to village, 
transporting supplies,  transporting Vietnamese prisoners and 
handling med-evacs in 1964 to more active attack and fire 
suppression, and ground support dropping soldiers into 
landing zones during early 1965 (the veteran arrived in 
Vietnam in April 1965).  In late 1965 the unit transferred to 
Tuy Hoa AFB where they were periodically sent to the Mekong 
Delta for air assault missions.  In January and February 1966 
the unit was providing direct support for the Korean marines 
and the 101st Airborne Division out of Tuy Hoa AFB.  While 
the veteran was in Vietnam the unit was designated the 117th 
Aviation Company, but in July 1966 the name was changed to 
the 117th Assault Helicopter Company.       

While the award of the Air Medal is not the same evidence of 
being engaged in combat as the award of the Combat 
Infantryman's Badge or the Purple Heart, and is not 
necessarily conclusive, the Board is persuaded that the 
veteran was "engaged in combat" during his tour in Vietnam 
considering the award of 6 Air Medals for heroic or 
meritorious achievement while participating in aerial flight 
along with the internet history of his helicopter unit when 
he was stationed in Vietnam, and the veteran's sworn 
testimony about his duties and his stressor events when he 
was in Vietnam.        

Accordingly, allowing for reasonable doubt, the veteran's lay 
testimony is accepted as satisfactory conclusive evidence of 
his stressors' occurrence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, supra.  The medical evidence 
of record clearly shows that the veteran has been diagnosed 
with PTSD based on a stressor event.  Therefore, the claim 
for service connection for PTSD is granted.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied.

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


